Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 05, 2021 has been entered.
Response to Amendment
Applicant’s amendment, filed May 05, 2021, has been entered and carefully considered.  Claims 26, 30, 34, 35, 40 and 46 are amended. Claims 28, 31 and 37 are canceled. Claims 26-27, 29-30, 32-36, 38 and 40-46 are currently pending.
The objection of claim 30 is withdrawn in light of applicant’s amendment to claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 29-30, 32-34, 41-43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0262251 A1) in view of Sadeghi et al. (US 2018/0063736 A1).
Regarding claim 26, Kim discloses a method of operating a user equipment (“UE”) comprising: obtaining an interference measurement (“IM”) resource (Paragraphs 0137-0138, 0149, 0151 disclose UE obtains CSI in terms of CSI-RS resources and one or more CSI-IM resources. UE obtains the CSI-IM resources means a resource used when the UE performs interference estimation during CSI measurement); measuring an interference measurement using the IM resource (Paragraphs 0137-0138, 0149, 0151 disclose measuring the interference using the IM resources. CSI-IM (Interference Measurement) resources or CSI-IM configuration for interference measurement may be allocated independently per CSI subframe set as shown in FIG. 11.  Alternatively, one or more CSI-IM resources may be shared by one or more CSI subframe sets.  At this time, interference measurement for CSI measurement of a specific BF CSI subframe set may be implemented in such a manner that interference may be measured by the CSI-IM resource on a subframe which belongs to the specific BF CSI subframe). Kim does not disclose the mechanism of following limitations.
In an analogous art, Sadeghi discloses  recording a time reference  during which the interference measurement was measured (Paragraphs 0139-0142 disclose the report 490 transmitted by the WTRU 402 may also indicate a time indication and/or the subframe (or window of subframes) and/or resources associated with the measurement (for example, when the measurement occurred and/or exceeded the threshold).  The time indication may at least one of: a time stamp (absolute or relative to the request), a time window (for example, a start and stop time), or the amount of time (for example, the number of SFs, time resources or symbols). An indication of time may be absolute such as an SFN, or relative such as an offset in time (for example, in ; responsive to measuring the interference measurement using the IM resource (explained in Kim, (Paragraphs 0137-0138, 0149, 0151), determining that the interference measurement represents a non-typical level of interference associated with the UE (Paragraphs 0191-0198 disclose a WTRU may monitor the interference level in the current configured LTE-U SCell where the WTRU may be configured with a related threshold monitoring value.  When the interference level of that channel may go above the configured interference threshold, the WTRU may inform the eNode-B of the event.  The eNode-B may change some parameters of that LTE-U SCell, for example, the frequency channel, when it may receive a high interference report from one or more of its WTRUs. The WTRU may, for example, continuously, monitor one or more (for example, other) LTE-U cells and/or one or more (for example, other) LTE-U frequency channels.  When a measurement parameter of an LTE-U cell and/or frequency channel may go below and/or above a certain threshold, the WTRU may report the event and/or one of more characteristics of one or more of those cells and/or channels to its eNode-B); comprising  interference greater than an average level of interference (Paragraphs 0191-0198 disclose a WTRU may monitor the interference level in the current configured LTE-U SCell where the WTRU may be configured with a related threshold monitoring value.  When the interference level of that channel may go above the configured interference threshold (interference greater than the certain level (highest level or certain level or average level), the WTRU may inform the eNode-B of the event.  The eNode-B may change some parameters of that LTE-U SCell, for example, the frequency channel, ;  
and responsive to determining that the interference measurement represents the non-typical level of interference (Paragraphs 0191-0198), transmitting an indicator indicating the time reference to a network node (Paragraphs 0073, 0098-0099, 0139-0142 and 0105-0111  disclose interference measurements may be triggered and/or reported with a timestamp/time window to enable the base station to correlate its own measurements. During transmission, interference measurements on resources (e.g., CSI-IM) may be dynamically requested (e.g., in a DL grant). A measurement transmitting an indicator indicating a difference between the non-typical level of interference and a typical level of interference to the network node (Paragraphs 0191-0198, 0106-0107, 0120, 0143, 0179-0181 and 0259  disclose a WTRU may monitor the interference level in the current configured LTE-U SCell where the WTRU may be configured with a related threshold monitoring value.  When the interference level of that channel may go above the configured interference threshold, the WTRU may inform the eNode-B of the event.  The eNode-B may change some parameters of that LTE-U SCell, for example, the frequency channel, when it may receive a high interference report from one or more of its WTRUs. The WTRU may, for example, continuously, monitor one or more (for example, other) LTE-U cells and/or one or more (for example, other) LTE-U frequency channels.  When a measurement parameter of an LTE-U cell and/or frequency channel may go below and/or above (typical and non typical) a certain threshold, the WTRU may report the event and/or one of more characteristics of one or more of those cells and/or channels to its eNode-B).


Regarding claim 34, claim 34 comprises substantially similar limitations as claimed in claim 26 recited as an apparatus for a user equipment (UE) comprising (UE 10): comprised of a processor and at least one memory coupled to the at least one processor and storing program code that when executed by the at least one processor causes the at least one processor to perform operations comprising (Kim Fig. 14 discloses a UE, specifically a WTRU, comprised of memory coupled to a processor disclose that the processor can implement methods in computer programs, software, or firmware in a computer-readable medium for execution by a computer or processor): to cause the apparatus to perform the steps as recited above in claim 26.

Regarding claim 46, claim 46 comprises substantially similar limitations as claimed in claim 26 recited as a non-transitory computer readable medium having instructions stored therein that are executable by a processing circuitry of a user equipment (“UE”) to cause the UE to perform operations (Kim Fig. 14 discloses a UE, specifically a WTRU, comprised of memory coupled to a processor disclose that the processor can implement methods in computer programs, software, or firmware in a computer-readable medium for execution by a computer or processor): to cause the apparatus to perform the steps as recited above in claim 26.

Regarding claim 27, Sadeghi discloses wherein the time reference comprises a transmission time interval  during which the interference measurement was measured (Paragraphs 0139-0142 disclose the report 490 transmitted by the WTRU 402 may also indicate a time indication and/or the subframe (or window of subframes) and/or resources associated with the measurement (for example, when the measurement occurred and/or exceeded the threshold).  The time indication may at least one of: a time stamp (absolute or relative to the request), a time window (for example, a start and stop time), or the amount of time (for example, the number of SFs, time resources or symbols). An indication of time may be absolute such as an SFN, or relative such as an offset in time (for example, in subframes) from a start time which may be the subframe in which a measurement indication may have been transmitted or received.  An indication of time and/or amount of time may be a time window such as a measurement period.  The time window may have a start time and/or a duration.  One or more of the start time and/or duration may be known and may not need to be included in the report). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sadeghi to the system of Kim to provide the method includes receiving an indication from an evolved Node B (eNode-B), wherein the indication indicates time and frequency resources for performing measurements, performing measurements on the indicated time and frequency resources, and reporting the measurements to the eNode-B (Abstract, Sadeghi).
Regarding claim 29, Sadeghi discloses wherein the non-typical level of interference comprises  an interference level in which a receiver of the UE saturates and causes a violation of a reliability requirement of the UE (Paragraphs 0191-0198 disclose a WTRU may monitor the interference level in the current configured LTE-U SCell where the WTRU may be configured 
Regarding claim 30, Sadeghi discloses wherein the metric comprises at least one of a signal to interference ratio (“SIR”), a signal to interference plus noise ratio (“SINR”), and/or a bit error rate (“BER”) (Paragraph 0075). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sadeghi 


Regarding claim 32, Sadeghi discloses measuring interference using the IM resource in a plurality of subframes (Paragraphs 0216, 0229 discloses measuring interference using the IM resource in a plurality of subframes); generating a list indicating subframes (Paragraphs 0152, 0174, 0209 and 0213 discloses the mechanism of the interference measurement may be performed using the measurement reference signal within the plurality of subframes. The WTRU may be 
configured with multiple tables, or may be dynamically or semi-statically provided with a subset of the reporting tables/list), of the plurality of subframes, in which non-typical levels of interference were measured (Paragraphs 0191-0198); and transmitting the list to the network node (Paragraphs 0073, 0098-0099, 0139-0142, 0105-0111 and 0195 discloses the WTRU report one or more of the interference measurements in terms of table or lists to the base station The  WTRU includes the subframe information (index information) via lists or tables for each measurements which it may report). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sadeghi to the system of Kim to provide the method includes receiving an indication from an evolved Node B (eNode-B), wherein the indication indicates time and frequency resources for performing measurements, performing measurements on the indicated time and frequency resources, and reporting the measurements to the eNode-B (Abstract, Sadeghi).

Regarding claim 33, Sadeghi discloses wherein the list comprises a bit-map (Paragraphs 0054, 0072, 0092, 0110, 0129) that indicates subframes in the plurality of subframes in which non-typical levels of interference were measured (Paragraphs 0073, 0098-0099, 0139-0142, 0105-0111 and 0191-0198 disclose the WTRU report one or more of the interference measurements in terms of table or lists to the base station The  WTRU includes the subframe information (index information) via lists or tables for each measurements which it may report). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sadeghi to the system of Kim to provide the method includes receiving an indication from an evolved Node B (eNode-B), wherein the indication indicates time and frequency resources for performing measurements, performing measurements on the indicated time and frequency resources, and reporting the measurements to the eNode-B (Abstract, Sadeghi).

Regarding claim 41, Kim discloses wherein the IM resource comprises a channel state information interference measurement (“CSI-IM”) resource (Paragraphs 0137-0138, 0149, 0151 disclose UE obtains CSI in terms of CSI-RS resources and one or more CSI-IM resources. UE obtains the CSI-IM resources means a resource used when the UE performs interference estimation during CSI measurement). 

Regarding claim 42, Sadeghi discloses wherein the IM resource comprises a zero power (“ZP”) channel state information reference signal (“CSI-RS”) resource (Paragraphs 0079, 0209 and 0216). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sadeghi to the system of 

Regarding claim 43, Sadeghi discloses wherein the IM resource comprises a demodulation reference signal (DMRS) resource (Paragraph 0079). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sadeghi to the system of Kim to provide the method includes receiving an indication from an evolved Node B (eNode-B), wherein the indication indicates time and frequency resources for performing measurements, performing measurements on the indicated time and frequency resources, and reporting the measurements to the eNode-B (Abstract, Sadeghi).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Sadeghi et al. and further in view of Chimitt et al. (US 2006/0269023 A1).
Regarding claim 44, Sadeghi discloses detecting multiple occurrences of non-typical interference (Paragraphs 0191-0198 disclose a WTRU may monitor the interference level in the current configured LTE-U SCell where the WTRU may be configured with a related threshold monitoring value.  When the interference level of that channel may go above the configured interference threshold, the WTRU may inform the eNode-B of the event.  The eNode-B may change some parameters of that LTE-U SCell, for example, the frequency channel, when it may receive a high interference report from one or more of its WTRUs. The WTRU may, for example, continuously, monitor one or more (for example, other) LTE-U cells and/or one or more (for . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sadeghi to the system of Kim to provide the method includes receiving an indication from an evolved Node B (eNode-B), wherein the indication indicates time and frequency resources for performing measurements, performing measurements on the indicated time and frequency resources, and reporting the measurements to the eNode-B (Abstract, Sadeghi).
Sadeghi does not disclose the mechanism of covariance matrix. 
In an analogous art, Chimitt discloses generating a covariance matrix for the multiple occurrences of non-typical interference (Paragraph 0027, 0035, 0053, 0055 disclose collecting interfering signal information at 222 (FIG. 2) where the interfering signal information includes received energy for each OFDM sub-carrier.  This data is used to estimate the 3.times.3 noise covariance matrix R for each sub-carrier.  The noise covariance matrix describes the spatial correlation of the noise); analyzing the covariance matrix to determine if the multiple occurrences of non-typical interference are spatially correlated  (Paragraph 0027, 0035, 0053, 0055  disclose collecting/analyzing first signal information further comprises estimating a covariance matrix for , wherein transmitting the indicator comprises transmitting a second indicator to the network node  indicating that the multiple occurrences of non-typical interference (Sadeghi discloses (at least in paragraphs 0151-0152) the mechanism of transmitting multiple measurements indication based on different measurements of different channels and multiple resources) are spatially correlated (Paragraph 0027, 0035, 0053, 0055  disclose collecting/analyzing first signal information further comprises estimating a covariance matrix for each OFDM sub-carrier. This data is used to estimate the 3.times.3 noise covariance matrix R for each sub-carrier.  The noise covariance matrix describes the spatial correlation of the noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chimitt to the modified system of Kim and Sadeghi to disclose the effects of interference are mitigated in a wireless system by estimating 
spatial characteristics of an interfering signal, and using those characteristics in the formation of a spatial equalizer (Abstract, Chimitt).

Claims 35, 40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. in view of Davydov et al. (US 2013/0286867) and further in view of  Farkas et al. (US 2014/0369269 A1).
Regarding claim 35, Sadeghi discloses a method of operating a network node of a cellular radio access network (RAN), the method comprising (Fig. 1): receiving a notification of non-typical level of interference experienced by a UE (Paragraphs 0191-0198 disclose a WTRU may monitor the interference level in the current configured LTE-U SCell where the WTRU may be configured ; determining a time reference associated with the non typical interference (Paragraphs 0139-0142 disclose the report 490 transmitted by the WTRU 402 may also indicate a time indication and/or the subframe (or window of subframes) and/or resources associated with the measurement (for example, when the measurement occurred and/or exceeded the threshold).  The time indication may at least one of: a time stamp (absolute or relative to the request), a time window (for example, a start and stop time), or the amount of time (for example, the number of SFs, time resources or symbols). An indication of time may be absolute such as an SFN, or relative such as an offset in time (for example, in subframes) from a start time which may be the subframe in which a measurement indication may have been transmitted or received.  An indication of time and/or amount of time may be a time window such as a measurement period.  The time window may have a start time and/or a duration.  One or more of the start time and/or duration may be known and may not need to be included in the report); and responsive to receiving the notification (Paragraphs 0191-0198) and determining the time reference, coordinating based on the time reference (Paragraphs 0073, 0098-0099, 0139-0142 and 0105-0111 disclose interference measurements may be triggered and/or reported with a timestamp/time window to determining based on the time reference (Paragraphs 0139-0142). 

Sadeghi  does discloses communicated measurements with cells of WTRU by the base station but does not specifically disclose the mechanism of communicating with other neighboring network nodes. 
In an analogous art, Davydov discloses coordinating with an adjacent network node to reduce a level of the non-typical interference (Paragraphs 0020, 0037-0039, and 0044 disclose where the network server or the serving base station may identify one or more neighboring base stations for which signal interference measurements are to be performed.  The neighboring base stations may be identified based on various criteria.  For example, in the CoMP or eICIC environment, the network server or the serving base station may determine that the quality of signals (e.g., 
The combination of Sadeghi and Davydov don’t disclose the mechanism of following limitations.
In an analogous art, Farkas discloses determining that the adjacent network node is transmitting signals that result in the non-typical interference at the UE (Figs. 3-4 discloses the interference controller is configured to model and cancel interference from wireless communication signals between the second base station and the one or more mobile devices based on the received, wireless communication signal);  and initiating handover of the UE to the adjacent network node (FIG. 3 includes jointly processing the mobile devices of the adjacent base station within its intended mobile devices for improving signal processing performance (step 306).  For example, jointly modeling within the parameter estimation and multi-user detection module the interferer and desired intra-cell user. Fig. 4 discloses receiving, at the base station, a signal that includes mobile devices connected to it and the adjacent base station (step 404). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Farkas to the modified system of Sadeghi and Davydov to provide a 
Regarding claim 40, claim 40 comprises substantially similar limitations as claimed in claim 35 recited as an apparatus/non-transitory computer readable medium storing program that when executed by a processor of the network node and a network node (Fig. 1C, paragraphs 0267 discloses the structure of network node and one of ordinary skill in the art understand that network node comprises, RF unit to perform the functioning of transmitting , receiving, processor and memory). 
Regarding claim 45, Davydov discloses wherein coordinating with the adjacent network node to reduce the level of the non-typical interference (Paragraphs 0020, 0037-0039, and 0044 disclose where the network server or the serving base station may identify one or more neighboring base stations for which signal interference measurements are to be performed.  The neighboring base stations may be identified based on various criteria. For example, in the CoMP or eICIC environment, the network server or the serving base station may determine that the quality of signals (e.g., determined data transmission rate level) may be affected by interferences from transmissions occurring from particular neighboring base stations.  In another example, the network server or the serving base station may determine to switch off transmission in certain data frames in order to reduce interference on the UEs in neighboring cells.  Generally, the decision to perform signal interference measurements may be based in part on optimizing channel comprises changing resources allocated to the UE (Paragraphs 0020, 0037-0039, and 0044 disclose where the network server or the serving base station may identify one or more neighboring base stations for which signal interference measurements are to be performed.  The neighboring base stations may be identified based on various criteria. For example, in the CoMP or eICIC environment, the network server or the serving base station may determine that the quality of signals (e.g., determined data transmission rate level) may be affected by interferences from transmissions occurring from particular neighboring base stations.  In another example, the network server or the serving base station may determine to switch off transmission (reduction in resources) in certain data frames in order to reduce interference on the UEs in neighboring cells). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Davydov to the system of Sadeghi to provide an apparatus for handling interference measurements in a wireless communication network (Davydov, Abstract).
Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. in view of Davydov et al. and further in view of  Farkas et al. and further in view of Panteleev et al. (US 2018/0206140 A1).
Regarding claim 36, Sadeghi does not disclose the mechanism of claim 36. Davydov discloses wherein coordinating with the adjacent network node to reduce the level of the non-typical interference comprises (Paragraphs 0020, 0037-0039, and 0044 disclose where the network server or the serving base station may identify one or more neighboring base stations for which signal interference measurements are to be performed.  The neighboring base stations may be identified based on various criteria.  For example, in the CoMP or eICIC environment, the network server or 
The combination of Sadeghi, Davydov and Farkas do not specifically disclose the following limitations. 
In analogous art, Panteleev discloses wherein the UE comprises a first UE (Fig. 6 discloses UE), and changing scheduling of resources allocated to a second UE that is causing the level of the non-typical interference at the first UE (Fig. 9, paragraphs 0094-0095 disclose the method may be performed by a eNB at 910 measurement information is received from a UE. The measurement may characterize an interference environment associated with the resources. At 920 a resource allocation is determined for the UE, based on the measurement.  Other information, such as measurements by other UEs or of other resources may also be used in the determination of the resource allocation.  The resource allocation may include, for example, determining that the UE is to communicate via sidelink or via cellular communication, or both.  The allocation may include a determination of radio resources for communication by the UE.  The allocation may include a 

Regarding claim 38, Sadeghi discloses determining based on the time reference (Paragraphs 0139-0142). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sadeghi to the system of Kim to provide the method includes receiving an indication from an evolved Node B (eNode-B), wherein the indication indicates time and frequency resources for performing measurements, performing measurements on the indicated time and frequency resources, and reporting the measurements to the eNode-B (Abstract, Sadeghi). 
Farkas discloses initiating handover of the second UE away from the adjacent network node (FIG. 3 includes jointly processing the mobile devices of the adjacent base station within its intended mobile devices for improving signal processing performance (step 306).  For example, jointly modeling within the parameter estimation and multi-user detection module the interferer and desired intra-cell user. Fig. 4 discloses receiving, at the base station, a signal that includes mobile devices connected to it and the adjacent base station (step 404). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Farkas to the modified system of Sadeghi and Davydov to provide a method includes monitoring, by a separate interference monitoring receiver communicatively 


The combination of Sadeghi, Davydov and Farkas don’t disclose the mechanism of following limitations. 
In an analogous art, Panteleev discloses determining that the adjacent network node is transmitting signals to a second UE that result in the non-typical interference at the first UE (Fig. 9, paragraphs 0094-0095 disclose the method may be performed by a eNB at 910 measurement information is received from a UE. The measurement may characterize an interference environment associated with the resources. At 920 a resource allocation is determined for the UE, based on the measurement.  Other information, such as measurements by other UEs or of other resources may also be used in the determination of the resource allocation.  The resource allocation may include, for example, determining that the UE is to communicate via sidelink or via cellular communication, or both.  The allocation may include a determination of radio resources for communication by the UE.  The allocation may include a determination of resource pools to be used by the UE and other UEs.  The allocation may include determining one or more relay UEs via which the UE is to communicate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Panteleev to the modified system of Sadeghi, Davydov and Farkas to provide a method for 

Response to Arguments
Applicant’s arguments filed May 05, 2021 with respect to claim(s) 26-27, 29-30, 32-36, 38 and 40-46 have been considered but they are not persuasive. 
Regarding claim 26, 34 and 46, Applicant argued that combination of references don’t disclose the mechanism of  “non-typical level of interference” comprises “interference greater than an average level of interference” and responsive to determining that the interference measurement represents the non-typical level of interference, “transmitting an indicator indicating a difference between the non-typical level of interference and a typical level of interference to the network node”. Examiner respectfully disagrees.
Sadeghi discloses comprising  interference greater than an average level of interference in Paragraphs 0191-0198, a WTRU may monitor the interference level in the current configured LTE-U SCell where the WTRU may be configured with a related threshold monitoring value.  When the interference level of that channel may go above the configured interference threshold (interference greater than the certain level (highest level or certain level or average level), the WTRU may inform the eNode-B of the event.  The eNode-B may change some parameters of that LTE-U SCell, for example, the frequency channel, when it may receive a high interference report from one or more of its WTRUs. The WTRU may, for example, continuously, monitor one or more (for example, other) LTE-U cells and/or one or more (for example, other) LTE-U frequency channels.  When a measurement parameter of an LTE-U cell and/or frequency channel may go below and/or above a certain threshold, the WTRU may report the event and/or one of more characteristics of one or more of those cells and/or channels to its eNode-B. Further paragraphs 0106-0107, 0120, 0143, 0179-0181 and 0259 discloses the WTRU report the average value to the base station as a part of the measurement report. The WTRU may transmit to the eNode-B may include the average interference measurement over the entire set of interference resources.  The WTRU may transmit to the eNode-B may include the maximum or minimum interference measured on any subset of the set of interference measurement resources.  For example, the WTRU may report the interference measurement resource where the maximum (or minimum) interference was measured, possibly along with the interference value.  The WTRU may transmit to the eNode-B may include the number of interference measurement resources that exceeded or fell below a configurable threshold value.  For example, the WTRU may be configured with a set of n interference measurement resources and may report the number of measurements k (where k.ltoreq.n) that exceeded a threshold value.  This may enable the eNode-B to determine the typical load of a channel over a period of time). Thus Sadeghi discloses the features of amended claim 26. 
Examiner noted that Applicant’s specification discloses (US 2019/0296838 A1), paragraph 0072 disclose the UE 200 may also transmit an indicator to the network node 300 indicating a difference between typical and non-typical interference levels (Block 412).  For example, the report may indicate whether the interference was above one or more predefined thresholds.  For example, the report may include one bit, where a `0` indicates a high level of non-typical interference and a `1` indicates a severely high level of non-typical interference.  In some embodiments, the report may indicate an absolute level of interference, while in other embodiments the report may indicate a relative level of interference, such as a level of interference relative to a received signal power, a baseline signal power, or some other reference.  The number of bits used for the report may depend on the type of resources the indicator is sent on.  For example, more bits may be used when the 
Thus according to specification, the differences are in form of where report indicates whether the interference was above one or more predefined thresholds or the report may include one bit, where a `0` indicates a high level of non-typical interference and a `1` indicates a severely high level of non-typical interference, the report may indicate an absolute level of interference, while in other embodiments the report may indicate a relative level of interference, such as a level of interference relative to a received signal power, a baseline signal power, or some other reference. 
Similarly Sadeghi discloses in various paragraphs as cited above in office action, the mechanism of reporting interference measurements when the WTRU may report the interference measurement resource where the maximum (or minimum) interference was measured, possibly along with the interference value.  The WTRU may transmit to the eNode-B may include the number of interference measurement resources that exceeded or fell below a configurable threshold value.
Similar arguments applied to independent claims 34 and 46.
Regarding claims 35 and 40, Applicant argued that combination of Sadeghi,, Davydov and Panteleev don’t disclose the mechanism of determining that the adjacent network node is transmitting signals that result in the non-typical interference at the UE and initiating handover of the UE to the adjacent network node of claims 35 and 40. Applicant' s arguments with respect to claims 35 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.